DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	It is noted that claims 1, 7, 11, 26-28, 30-31, and 38 have been cancelled.  The examiner also acknowledges that claims 2-6, 8-10, 12-13, 15-19, 24-25, 29, 32-33, and 35-37 have been amended and claims 39 and 40 have been added as new claims.

4.	Applicant’s arguments with respect to claim(s) 1-19 and 21-38 have been considered but are moot because the claims have been amended to recite new language and limitations that require a new search and consideration.  It is also noted that in the below action that the rejections outlined show the severe indefiniteness involving the newly amended claims.  Therefore, the remarks and arguments filed on 11/11/2021 are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 2-6, 8-10, 12-19, 21-25, 29, 32-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding Claims 2-6, 8-10, 12-19, 21-25, 29, 32-37, and 39-40, the term "single optimum preselected set point temperature" in claims 2, 19, 24, 25, and 40 is a relative term which renders the claim indefinite.  Specifically, the term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The definition of optimum is “the amount or degree of something 
7.	Regarding Claims 40, and 2 the term "sufficiently high" in claims 40, and 2 is a relative term which renders the claim indefinite.  Specifically, the term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Sufficiently high does not provide a definition in terms of sufficiently high compared to what temperature.  Proper correction is required.
8.	Regarding Claim 40, the following limitations have insufficient antecedent basis in the claim:
a. “incorporating all heating element temperature control circuitry” in lines 5-6.  
b. “lights providing visual cues..” in lines 6-7 
c. “said control circuitry” in line 10
d. “at the time of manufacture of handpiece” in line 11
e. “determining the preselected set point temperature” in lines 11-12
f. "on the first surface of the first substrate" in lines 19-20. 
g. "on the first surface of the second substrate" in line 20.  
h. “electrically conductive power leads” in line 24.  It is assumed the limitation is meant to recite, “the electrically conductive power leads”, and will be interpreted as this for examination purposes.  Proper correction is required.

Proper correction is required for the limitation rejections set out in the (a)-(i) outline above.
9.	Claim 2 recites the limitation “the tissue” in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Looking at independent claim 40, which claim 2 depends from, claim 40 on mentions tissue in the preamble, “for incising tissue” (line 3) and in the limitation “dielectric overcoat layer can be moved repeatedly between air, tissue, blood, or other liquid” (lines 35-36).  There is no limitation explaining whether the tissue recited in claim 2 would be the tissue being incised according to the preamble or if it would be the possible tissue recited that the overcoat layer is moved between.  Proper correction is required.
10.	Claim 2 recites the limitation “of facets” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
11.	Claim 4 recites the limitation “or electrically conductive sense leads” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
12.	Claim 5 recites the limitation “and support member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.

14.	Claim 13 recites the limitation “of blade” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
15.	Claim 15 recites the limitation “as well as electrically conductive sense leads” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
16.	Regarding Claim 19, the following limitations have insufficient antecedent basis in the claim:
a. “all heating element temperature control circuitry” in lines 5-6.  It is assumed that the claim limitation was mean to recite “a heating element temperature control circuitry”, and will be interpreted this way for examination purposes;
b. “lights as visual cues” in line 6.  It is assumed that the claim limitation was meant to recite “a plurality of lights as visual cues…” and will be interpreted this way for examination purposes;
c. “and cable integral with handpiece” in line 8.  It is assumed that the claim limitation was meant to recite “and a cable integral with the handpiece” and will be interpreted this way for examination purposes;
d. “removably attachable to receptacle” in line 8.  It is assumed that the claim limitation was meant to recite “removably attachable to a receptacle” and will be interpreted this way for examination purposes;
e. “to wall outlet” in line 9;

g. “disposing an electrically insulative dielectric layer on the first surface of the second substrate” in lines 26-27.  It is assumed that the claim limitation was meant to recite “disposing the electrically insulative dielectric layer on the first surface of the second substrate”, and will be interpreted this way for examination purposes;
h. “disposed on first substrate” in line 30.  It is assumed that the claim limitation was meant to recite “dielectric layer disposed on the first substrate…”, and this is how it will be interpreted for examination purposes.  
i. “disposing electrically conductive power leads” in line 32;
j. “and electrically conductive sense leads” in lines 32-33, again in line 36, again in lines 38-39, again in line 44, and again in line 48.
Proper correction is required for claim 19 with the limitation rejections set out in the (a)-(j) outline above.
17.	Claim 21 recites the limitation “or electrically conductive sense leads” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
18.	Claim 22 recites the limitation “and support member portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.

20.	Claim 32 recites the limitation “the material for claddings” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the claim limitation was meant to recite “the material for the claddings…”, and this is how it will be interpreted for examination purposes.  Proper correction is required.
21.	Claim 33 recites the limitation “and support portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
22.	Claim 35 recites the limitation “electrically conductive sense leads” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
23.	Claim 36 recites the limitation “of first substrate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required.
24.	Claim 37 recites the limitation “of second substrate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Proper correction is required
25.	Regarding Claim 39, the following limitations have insufficient antecedent basis in the claim:
a. “a method for making blade” in line 1. It is assumed that the claim limitation was meant to recite “a method for making the blade”, and this is how it will be interpreted for examination purposes.
b. “and depth t9” in line 2;

d. “and width W21+W20+W21” in line 3;
e. “and a thickness t9” in line 6.  This is due to the earlier definition of “of depth t9” making it unclear if both the “t9”s listed are the same or independent measurements.
f. “in first stainless steel strip” in lines 6-7.  It is assumed that the claim limitation was meant to recite “in the first stainless steel strip”, and this is how it will be interpreted for examination purposes.  
g. “to form first composite strip” in line 7.  It is assumed that the claim limitation was meant to recite “to form a first composite strip”, and this is how it will be interpreted for examination purposes.  
h. “roll bonding first composite strip” in line 8.  It is assumed that the claim limitation was meant to recite “rolling bonding of the first composite strip”, and this is how it will be interpreted for examination purposes.  
i. “comprising first stainless steel strip” in line 8.  It is assumed that the claim limitation was meant to recite “comprising the first stainless steel strip”, and this is how it will be interpreted for examination purposes.
j. “and first metal inlay strip” in line 9.  It is assumed that the claim limitation was meant to recite “and the first metal inlay strip”, and this is how it will be interpreted for examination purposes.  
k. “and depth 9” in line 11;

m. “and a thickness t9” in line 15;
n. “within slot in second stainless steel strip” in lines 15-16.  It is assumed that the claim limitation was meant to recite “within a slot in the second stainless steel strip”, and this is how it will be interpreted for examination purposes.  
o. “to from second composite strip” in line 16.  It is assumed that the claim limitation was meant to recite “to from the second composite strip”, and this is how it will be interpreted for examination purposes.  
p. “roll bonding second composite strip” in line 17.  It is assumed that the claim limitation was meant to recite “rolling bonding the second composite strip”, and this is how it will be interpreted for examination purposes.  
q. “comprising second stainless steel strip” in lines 17-18.  It is assumed that the claim limitation was meant to recite “comprising the second stainless steel strip” and this is how it will be interpreted for examination purposes.  
r. “and second metal inlay strip” in line 18.  It is assumed that the claim limitation was meant to recite “and the second metal inlay strip” and this is how it will be interpreted for examination purposes.  
s. “positioning and aligning the first and second roll bonded composite strips” in line 20. It is assumed that in line 8 is meant to recite “a first roll bonding first composite strip” and line 17 is mean to recite “a second roll bonding second composite strip”.  Lines 8 and 17 will assume this interpretation for examination purposes.  It is then assumed that the claim limitation in line 20 was meant to 
t. “the first and second metal inlay strips” in line 21.  It is assumed to recite “the first and the second metal inlay strips”
u. “roll bonding first and second composite strips” in line 22. It is assumed that the claim limitation was meant to recite “a third roll bonding in which the first and the second composite strips (166a, 166b) together provide a metallurgical bond…” and this is how it will be interpreted for examination purposes.
v. “the first and second composite strips” in line 23.  It is assumed to recite “the first and the second composite strips”
w. “dividing two-component strip” in line 26.  It is assumed that the claim limitation was meant to recite “dividing the two-component strip” and this is how it will be interpreted for examination purposes.  
x. “to form two-component sheet” in lines 26-27.  It is assumed that the claim limitation was meant to recite “to form a two-component sheet” and this is how it will be interpreted for examination purposes. 
y. “perforating two-component sheet” in line 28.  It is assumed that the claim limitation was meant to recite “perforating the two-component sheet” and this is how it will be interpreted for examination purposes.
z. “using electro-discharge machining” in line 28;
aa. “with length L3” in lines 29-30;
bb. “and width W1” in line 30;

dd. “having length L1” in line 31;
ee. “from two-component sheet” in line 31.  It is assumed that the claim limitation was meant to recite “from the two-component sheet” and this is how it will be interpreted for examination purposes.  
ff. “each blade blank” in lines 32-33 and “the same side of each blade blank” in line 34.  Based on the interpretations above, it is assumed that the claim limitation was meant to recite “each of the individual blade blanks” and this is how it will be interpreted for examination purposes.  
gg. “and support portion” in line 36;
hh. “electrically conductive power leads” in lines 37-38;
ii. “as sense leads” in line 38;
jj. “the power leads” in line 40;
kk. “of the power leads” in line 42;
ll. “as the sense leads” in line 42.
	Proper correction is required for the limitation rejections set out in the (a)-(ll) outline above.

27.	Claim 39 recites the limitation “silver having a width slightly less than slot width W20” in lines 5-6 and again in line 15.  The width dimension being “slightly less than W20” is not clarified by the claim as to it is completely less than W20, as W20 is defined in the present specification as a range of 0.80 to 2.60 inches, or if it only be less than part of the range as defined by the specification.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, this renders the claim indefinite.  The claim limitation will be interpreted as “a width less than any part of the range of values of slot width W20 and a thickness…” for examination purposes. Proper correction is required.
28.	Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 recites in its preamble “a method for making blade (40) of claim 1”.  Claim 1 has been cancelled from the present claims, therefore, claim 39 cannot define a method of making from the blade of claim 1.  It is assumed that claim 40”.  For examination purposes, the claim will be interpreted as the assumed recitation is laid out here.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
29.	Regarding Claim 19, the proper claim limitation is objected to based on improper grammar: 
a. “indicate the state of operation of the thermal cutting surgical instrument to operator” (line 7). It will herein be interpreted as “indicate the state of operation of the thermal cutting surgical instrument to an operator”;
b. “connected to wall outlet” (line 9).  It will herein be interpreted as “connected a wall outlet”;
c. “said electrically conductive power leads and electrically conductive sense leads in electrically communication with the electrically resistive heating element” (lines 36-37).  It will herein be interpreted as “said electrically conductive power leads and the electrically conductive sense leads are in electrically communication with the electrically resistive heating element”.  Proper correction required. 

Allowable Subject Matter
30.	Claims 2-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
allow the ability to examine the claims.  This may result in a new prior art rejection at that time. 

Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794